COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Cecilia Reyes v. Solution Haus Group LLC

Appellate case number:   01-20-00740-CV

Trial court case number: 1158863

Trial court:             County Civil Court at Law No. 1 of Harris County

       Appellant Cecilia Reyes, acting pro se, has filed a “Motion for Extension of Time to File
Appellant’s Brief.” The motion does not comply with Texas Rules of Appellate Procedure
10.5(b)(1)(A), (B), or (D) because it does not specify “the deadline for filing the item in
question,” “the length of the extension sought,” or “the number of previous extensions granted”
regarding the brief. The motion also lacks a certificate of conference pursuant to Texas Rule of
Appellate Procedure 10.1(a)(5).
       Appellant’s motion for extension of time is, therefore, denied.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss___________
                   Acting individually


Date: October 14, 2021